UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-6431


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHARLES ROBERT BAREFOOT, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:05-cr-00166-BO)


Submitted:    May 7, 2009                   Decided:   June 15, 2009


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Robert Barefoot, Jr., Appellant Pro Se.     Rudolf A.
Renfer, Jr., Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles Robert Barefoot, Jr., appeals from a February

21, 2007 district court order finding, pursuant to 18 U.S.C.

§ 4241   (2006),    that    there    was       reasonable      cause    to     believe

Barefoot was suffering from a mental disease or defect rendering

him mentally incompetent to stand trial.                      The court directed

Barefoot be remanded to the custody of the Attorney General for

a period not to exceed thirty days so that a mental competency

exam might be conducted and a report filed with the court.                           We

dismiss the appeal because it is moot.

           Barefoot was remanded to the custody of the Attorney

General and found incompetent.                The district court subsequently

ordered that he be involuntarily medicated in order to restore

his competency.      His counsel appealed that order and the appeal

is   pending   in   this   court    and       the   proceedings   stayed       in    the

district   court.      Because     the    February      21,   2007     order    is    no

longer live, the appeal is moot.               See Doe v. Kidd, 501 F.3d 348,

354 (4th Cir. 2007) (defining “mootness”), cert. denied, 128 S.

Ct. 1483 (2008).

           Accordingly, we dismiss the appeal as moot and deny

Barefoot’s motion that all of his future filings in this appeal

be sealed.     We also deny his motion for oral argument because

the facts and legal contentions are adequately presented in the



                                          2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3